                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

TURTLE ISLAND FOODS,                      )
SPC, ET AL.,                              )
                                          )
                Plaintiffs,               )
                                          )
       v.                                 )   Case No. 2:18-CV-04173
                                          )
MARK RICHARDSON,                          )
                                          )
                Defendant.                )

                                     ORDER

       This case was reported settled on January 30, 2019. The parties were directed to

file a Status Report or a Stipulation of Dismissal on or before July 3, 2019. On July 3,

2019 the parties filed a status report stating that although they have communicated

multiple times by phone and email, they have reached an impasse and do not believe

that additional time will allow for a resolution. The parties request that the Court resume

the litigation. The Court will hold a teleconference with the parties on August 8, 2019 at

1:00 p.m. to discuss the status of the case and the impediments to settlement. Counsel

are directed to call 888-675-2535 in order to participate. An Access Code will be sent by

separate email to counsel.



Date: July 26, 2019                              S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                            Fernando J. Gaitan, Jr.
                                                 United States District Judge




            Case 2:18-cv-04173-FJG Document 58 Filed 07/26/19 Page 1 of 1
